         Case 1:20-cv-02579-BCM Document 26 Filed 10/30/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      10/30/2020
    STANISLAW KOCZWARA,
                Plaintiff,                            20-CV-2579 (BCM)

         -against-                                    ORDER

    NATIONWIDE GENERAL INS. CO.,
                Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The parties have consented to have a magistrate judge conduct all proceedings in this action

pursuant to 28 U.S.C. § 636(c). All motions and applications must be made in compliance with

Magistrate Judge Barbara Moses’s Individual Practices in Civil Cases and Emergency Practices in

Civil Cases, available on the Court’s website at https://nysd.uscourts.gov/hon-barbara-moses.

        It is apparent from plaintiff's October 21, 2020 letter-motion (Dkt. No. 15) and the flurry

of responses and replies filed the following day (Dkt. Nos, 17-20) that both sides bear some

responsibility for their failure to complete fact discovery by the September 8, 2020 deadline to

which they apparently consented, as permitted by the Civil Scheduling Order issued on May 8,

2020 by the Hon. John G. Koeltl. (Dkt. No. 12.) Defendant was slow in responding to plaintiff's

discovery requests and failed to serve any discovery requests of its own until after plaintiff filed

its October 21 letter-motion. Plaintiff, for his part, noticed a Rule 30(b)(6) deposition of the

defendant corporation on May 20, 2020, but advised defendant for the first time on September 11,

2020 that he requires a deposition of a specific individual, not previously identified. 1 Moreover,

plaintiff failed to seek judicial intervention as to defendant's discovery misconduct until October

21, 2020 (six weeks after the expiration of the fact discovery deadline upon which he relies).


1
 Rule 30(b)(6) leaves it to the organization named in the notice to designate the witness who will
testify on its behalf.
         Case 1:20-cv-02579-BCM Document 26 Filed 10/30/20 Page 2 of 4




Plaintiff now asks, among other things, that the discovery period be extended, but only for his

benefit, and that defendant be precluded from conducting any fact discovery at all.

       Because neither party is completely blameless, and because "[t]he judicial

system prefers to resolve controversies on the merits," Metro. Opera Ass'n, Inc. v. Local 100,

Hotel Employees & Rest. Employees Int'l Union, 212 F.R.D. 178, 181 (S.D.N.Y. 2003), adhered

to on reconsideration, 2004 WL 1943099 (S.D.N.Y. Aug. 27, 2004), plaintiff's letter-motion is

GRANTED IN PART. Defendant will not be precluded entirely from conducting fact discovery,

but will be limited to (a) the party document requests served on or about October 22, 2020; (b)

non-party subpoenas duces tecum, to the extent the documents sought are within the scope of Rule

26(b)(1); and (c) a total of two depositions. Plaintiff need not respond to defendant's recently-

served interrogatories. Plaintiff will similarly be limited to two depositions. If the parties cannot

promptly stipulate to the identity of the witnesses to be deposed and the schedule for depositions,

the examining party must serve a deposition notice in compliance with Rule 30(b) with respect to

each party or witness to be deposed (together with a subpoena ad testificandum in compliance with

Rule 45 in the case of a non-party witness).

       Subject to the limitations outlined above, the discovery schedule in this matter is revised

as follows:

       1. Fact Discovery. All remaining fact discovery, including depositions, shall be
          completed no later than December 11, 2020.

       2. Expert Discovery. Disclosure of expert evidence, including the identities and written
          reports of experts, as required by Fed. R. Civ. P. 26(a)(2)(A), (B), or (C), shall be made
          no later than January 11, 2021. The disclosure of expert evidence intended solely to
          contradict or rebut expert evidence on the same subject matter disclosed by the
          opposing party shall be made no later than February 1, 2021. Depositions of experts
          shall be completed no later than February 22, 2021.

       3. Close of Discovery. All discovery shall be completed no later than February 22, 2021.
  Case 1:20-cv-02579-BCM Document 26 Filed 10/30/20 Page 3 of 4




4. Summary Judgment. Summary judgment motions, if any, shall be filed no later than 30
   days after the close of discovery.

5. Joint Pretrial Order. The parties' proposed joint pretrial order shall be filed no later than
   30 days after the close of discovery, unless there are summary judgment motion(s), in
   which case the joint pretrial order shall be filed no later than 30 days after the decision
   on the motion(s).

6. Status Conference. Judge Moses will conduct a post-discovery status conference on
   February 25, 2021 at 10:00 a.m. No later than February 23, 2021, the parties shall
   submit a joint status letter confirming that they have completed all discovery, advising
   the Court as to any anticipated dispositive motion practice, and updating the Court as
   to their settlement efforts.

7. COVID-19 Modifications. For the duration of the COVID-19 public health emergency,
   unless otherwise ordered by the Court:

       a. Conferences and Hearings. All court conferences and hearings will be
          conducted by teleconference or videoconference. For teleconferences, the
          parties are directed to call (888) 557-8511 on their scheduled date, a few
          minutes before their scheduled time, and enter the access code 7746387. Please
          treat the teleconference as you would treat a public court appearance. If a
          conference or hearing in another matter is ongoing, please be silent (mute
          your line) until your case is called.

       b.    Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
            depositions in this action may be taken via telephone, videoconference, or other
            remote means, and may be recorded by any reliable audio or audiovisual means.
            This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
            30(b)(5), including the requirement that, unless the parties stipulate otherwise,
            the deposition be "conducted before an officer appointed or designated under
            Rule 28," and that the deponent be placed under oath by that officer. For
            avoidance of doubt, a deposition will be deemed to have been conducted
            "before" an officer so long as that officer attends the deposition via the same
            remote means (e.g., telephone conference call or video conference) used to
            connect all other remote participants, and so long as all participants (including
            the officer) can clearly hear and be heard by all other participants.

8. Extensions and Adjournments. Any application for extension or adjournment of the
   time limits, deadlines or conferences set forth above must be made by letter-motion, in
   accordance with this Court's Individual Practices, as soon as the need for the extension
   or adjournment is reasonably apparent to the party making the application.
   Applications made after the expiration of the deadline in question may be
   summarily denied.

9. Timely Discovery. Discovery requests and notices, to the extent permitted by the
   limitations outline above, must be served in time to allow the person served to respond,
         Case 1:20-cv-02579-BCM Document 26 Filed 10/30/20 Page 4 of 4




           on the schedule set forth in the Federal Rules of Civil Procedure, prior to the completion
           date for such discovery.

       10. Discovery Disputes. Discovery disputes that cannot be resolved after good-faith
           negotiations may be presented by letter-motion, seeking a discovery conference, in
           accordance with this Court's Individual Practices. Such applications must be made
           promptly after the need for court intervention arises, but in no event before the parties
           have met and conferred, in person or via telephone, with respect to all issues in dispute.
           An exchange of letters or emails is not sufficient. Absent extraordinary circumstances,
           discovery applications made later than 30 days prior to the close of discovery may be
           denied as untimely.

       11. Amendments to Discovery Rules. Counsel are strongly advised to review the current
           version of the Federal Rules of Civil Procedure, which were substantially amended in
           December 2015, before seeking judicial intervention regarding a discovery dispute.
           Among other things Rule 26(b)(1) has been amended to limit the scope of discovery to
           matters that are non-privileged, relevant, and "proportional to the needs of the case."
           Rule 26(g) requires counsel to sign discovery requests, responses, and objections,
           thereby certifying that to the best of the signer's knowledge, information and belief,
           formed after a reasonable inquiry, each disclosure is "complete and correct as of the
           time it is made," and that each request or objection is "consistent with these rules," not
           interposed for any improper purpose, and neither unreasonable not unduly burdensome
           or expensive. Rule 34(b)(2) requires the responding party to "state with specificity the
           grounds for objecting to the request, including the reasons," and to do so with respect
           to "each item or category."

       12. Fed. R. Evid. 502(d) Order. The disclosure of documents or information (electronic or
           otherwise) subject to the attorney-client privilege, the work product doctrine, or other
           privilege or immunity from production shall not operate as a waiver of that privilege or
           immunity in this case or in any other federal or state proceeding. This paragraph shall
           be interpreted to provide the maximum protection permitted by Fed. R. Evid. 502(d).

       The letter-motion at Dkt. No. 15 having been GRANTED IN PART, the Clerk of Court is

respectfully directed to close the motion.

Dated: New York, New York
       October 30, 2020                       SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
